—In an action to foreclose a mortgage upon real property, the plaintiff North Fork Bank, as Trustee, appeals from so much of an order of the Supreme Court, Richmond County (Ponterio, J.), dated August 21, 2000, as granted those branches of the motion of the defendant Ronald Losner which were to vacate a lis pendens and dismiss the complaint.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and the lis pendens and complaint are reinstated.
As the plaintiff in a mortgage foreclosure action, North Fork Bank, as Trustee, is entitled to file a lis pendens (see, 75A NY Jur 2d, Lis Pendens, § 19). Thus, it was improper for the Supreme Court to vacate the lis pendens.
Moreover, since we have determined that the Supreme Court erred in setting aside North Fork’s assigned mortgage on the subject property (see, Losner v Cashline, L.P., 284 AD2d 433 [decided herewith]), this foreclosure action should not have been dismissed. Santucci, J. P., Goldstein, H. Miller and Crane, JJ., concur.